 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GASPAR DRAKE,                                     Case No. 1:18-cv-00523-NONE-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DENY PETITION FOR HABEAS CORPUS
13           v.                                         AND TO DECLINE TO ISSUE A
                                                        CERTIFICATE OF APPEALABILITY
14    J. GASTELO,
                                                        OBJECTIONS DUE WITHIN THIRTY DAYS
15                       Respondent.
                                                        ECF No. 1
16

17

18          Petitioner Gaspar Drake, a state prisoner without counsel, seeks a writ of habeas corpus
19   under 28 U.S.C. § 2254. ECF No. 1. Petitioner claims that the trial court improperly excluded
20   the testimony of two witnesses necessary to his defense, in violation of his compulsory process
21   rights. See id. at 24. The respondent argues that petitioner’s claim of state-law evidentiary error
22   does not entitle him to relief. See ECF No. 16 at 11-16. For the reasons stated below, we
23   recommend that the court deny the petition.
24   I.     Background
25          In 2015, a jury sitting in Kings Court Superior Court convicted petitioner of battery on a
26   non-prisoner and obstructing a correctional officer in the performance of his duties. Id. at 1.
27

28
                                                       1
 1   Petitioner was sentenced to three years and four months imprisonment.1 Id. We set forth below

 2   the facts of the underlying offenses, as stated by the California Court of Appeal. A presumption

 3   of correctness applies to these facts. See 28 U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804

 4   F.3d 998, 1010-11 (9th Cir. 2015).

 5                  The Testimony
 6                  Correctional Officer Angela Scaife was employed at Corcoran State
                    Prison on the day in question. She was assigned to perform
 7                  patdown searches of prisoners exiting the dining hall. Drake was
                    one of the prisoners she searched that day. When Scaife asked
 8                  Drake to approach for a search, he appeared irritated but
                    approached as directed. When Scaife searched Drake’s waist area,
 9                  he pulled away and turned towards her. Drake complained about
                    the search of the waist area, and became argumentative. Scaife
10                  explained a search of the waistband was necessary, but Drake
                    continued to argue with her. She told Drake to return to his cell,
11                  but he continued to argue. Correctional Officer Bill Johnson
                    ordered Drake to return to his cell. Drake began walking towards
12                  Johnson, and threatened Johnson.
13                  As Drake and Johnson approached each other, Scaife ordered Drake
                    to turn around and put his hands behind his back. Instead of
14                  complying with Scaife’s order, Drake struck Johnson on his left
                    arm. Two other officers, Officer Flores and Sergeant Jesus
15                  Gonzales, approached to provide assistance, and Drake backed
                    away. As he did so, he tripped and fell to the ground. The officers
16                  ordered Drake to lie down on his stomach, but Drake attempted to
                    stand up. Flores sprayed Drake with pepper spray, after which
17                  Drake was compliant with orders.
18                  Johnson testified that Drake was initially compliant with Scaife’s
                    orders, but became tense when she began searching his waistband.
19                  Drake became argumentative and confrontational. When the search
                    was completed, Drake was ordered to return to his cell.
20
                    Drake initially walked away from Scaife, but when he was
21                  approximately 10 feet away, he turned to face the officers. Drake
                    was ordered by both Scaife and Johnson to return to his housing
22                  unit. Drake threatened to “kick [Johnson’s] ass.” Johnson ordered
                    Drake to turn around with the intent of placing Drake in handcuffs.
23                  Drake approached Johnson in a rapid manner and swung at
                    Johnson’s face. Johnson raised his hands to protect himself and the
24                  punch hit him in the forearm. Johnson stepped back and other
                    officers subdued Drake. Johnson saw Drake fall, and believed
25                  another officer forced him to the ground.
26   1
      Although it appears that petitioner in no longer in custody, his petition is not moot. Where a
27   petitioner challenges the validity of his criminal conviction, we presume collateral consequences
     sufficient to satisfy the case-or-controversy requirement exist even after he is released from
28   custody. See Spencer v. Kemna, 523 U.S. 1, 8 (1998).
                                                         2
 1
                   Gonzales testified he was present during the search of Drake. After
 2                 the search, Drake turned around and made a comment to Scaife.
                   Drake told Scaife to stop pulling on his waistband. Scaife told
 3                 Drake it was a normal part of the search and he should return to his
                   cell. Drake began walking away and then turned and threatened to
 4                 “kick [Johnson’s] ass.” Johnson and Scaife approached Drake and
                   ordered him to turn around and put his hands behind his back so he
 5                 could be placed in handcuffs. Drake took a step toward Johnson
                   and swung at Johnson.
 6
                   After Drake hit Johnson, Gonzales withdrew his baton and
 7                 approached Drake. Drake took a step backward and tripped, falling
                   to the ground. When Drake attempted to stand up, Gonzales swung
 8                 his baton at Drake, but accidentally hit Flores on the thumb. Scaife
                   escorted Flores from the area. Drake again attempted to stand up.
 9                 Gonzales struck Drake on the left forearm with his baton. Drake
                   finally placed himself in the prone position.
10
                   Drake testified in his defense. He admitted that Scaife searched
11                 him when he exited from breakfast. He asserted that when she did
                   so, she gave him a “wedgy” by pulling his underwear up between
12                 the cheeks of his buttocks. This upset Drake, and as he left he told
                   her to stop giving him wedgies when she searched him, as the same
13                 thing had happened in the past. As Drake continued to walk away,
                   Johnson commented that Drake should have a shootout with the
14                 police. Drake understood the comment to indicate that Drake
                   should be dead, which was insulting. Drake responded that
15                 Johnson should become a real police officer instead of a babysitter.
                   Several of the correctional officers laughed at Drake’s comment.
16                 As Drake continued to walk away, he heard someone say “watch
                   out.” Drake turned around and found Johnson behind him with
17                 Johnson's hand almost in his face. Drake brushed Johnson’s hand
                   away from his face. That’s when Flores sprayed pepper spray in his
18                 face. Drake bent over while he choked on the pepper spray. He
                   then felt someone hit him on the arm, which caused him to fall
19                 down. Drake denied swinging at Johnson.

20                 Arguments
21                 The prosecutor argued the correctional officer testimony was
                   credible, and Drake’s was inherently unbelievable. Defense
22                 counsel argued the inconsistencies in the correctional officers’
                   testimony were the result of the fabrication of a story to cover up
23                 for the excessive use of force.

24   People v. Drake, No. F072184, 2017 LEXIS 2143, at *2-6 (Cal. Ct. App. Mar. 27, 2017).

25   II.    Discussion

26          A.     Standard of Review

27          A federal court may grant habeas relief when a petitioner shows that his custody violates

28   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75
                                                      3
 1   (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

 2   Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See Harrington v. Richter,

 3   562 U.S. 86, 97 (2011). To decide a § 2254 petition, a federal court examines the decision of the

 4   last state court that issued a reasoned opinion on petitioner’s habeas claims, see Wilson v. Sellers,

 5   138 S. Ct. 1188, 1192 (2018). In general, § 2254 requires deference to the state-court system that

 6   determined the petitioner’s conviction and sentence.

 7          Under AEDPA, a petitioner may obtain relief on federal habeas claims that have been

 8   “adjudicated on the merits in state court proceedings” only if the state court’s adjudication

 9   resulted in a decision (1) “contrary to, or involved an unreasonable application of, clearly

10   established Federal law, as determined by the Supreme Court of the United States” or (2) “based

11   on an unreasonable determination of the facts in light of the evidence presented in the State court

12   proceeding.” 28 U.S.C. § 2254(d).

13          If obtaining habeas relief under § 2254 is difficult, “that is because it was meant to be.”

14   Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review “disturbs the

15   State’s significant interest in repose for concluded litigation, denies society the right to punish

16   some admitted offenders, and intrudes on state sovereignty to a degree matched by few exercises

17   of federal judicial authority.” Id. at 103 (citation omitted). Our habeas review authority serves as

18   a “guard against extreme malfunctions in the state criminal justice systems, not a substitute for

19   ordinary error correction through appeal.” Id. at 102-03 (emphasis added).

20          This court reviews the last reasoned opinion—in this case, that of the Court of Appeal.
21   Because the Court of Appeal rejected petitioner’s claim on the merits, the deferential standard of

22   § 2254 applies to his claim.

23          B.      Exclusion of Witnesses

24          Petitioner claims that the trial court erred when it excluded the testimony of two potential

25   defense witnesses, violating his Sixth Amendment constitutional right to compulsory process.

26   ECF No. 1 at 24. The Court of Appeal rejected petitioner’s claim, finding the trial court’s
27   exclusion of the evidence reasonable in light of the evidence presented at trial.

28          First, if petitioner can show that the Court of Appeal’s decision rejecting his claim on the
                                                         4
 1   merits was “contrary to, or involved an unreasonable application of, clearly established Federal

 2   law” as determined by the U.S. Supreme Court, he may be granted relief. 28 U.S.C. § 2254(d)(1).

 3   Although “the Constitution guarantees criminal defendants ‘a meaningful opportunity to present a

 4   complete defense,’” Holmes v. South Carolina, 547 U.S. 319, 324 (2006) (quoting Crane v.

 5   Kentucky, 476 U.S. 683 690 (1986)), “only rarely” has the Supreme Court “held that the right to

 6   present a complete defense was violated by the exclusion of defense evidence under a state rule of

 7   evidence.” Nevada v. Jackson, 569 U.S. 505, 509 (2013). The Supreme Court has not announced

 8   a legal standard for federal courts to use in evaluating a trial court’s application of “garden-

 9   variety” evidentiary rules. See Robertson v. Pichon, 849 F.3d 1173, 1189 (9th Cir. 2017).

10   However, petitioner may be granted relief if he can show that his federal constitutional due

11   process rights were violated.

12          A criminal defendant’s right to introduce evidence at trial may be restricted by reasonable

13   state evidentiary rules without violating his right to due process, see United States v. Scheffer, 523

14   U.S. 303, 308 (1998), and the exclusion of evidence that is only marginally relevant does not

15   result in a due process violation, see Crane, 476 U.S. at 689-90; LaGrand v. Stewart, 133 F.3d

16   1253, 1266 (9th Cir. 1998) (There is no requirement “that a defendant must be allowed to put on

17   any evidence he chooses.”). States have “broad latitude” to enact rules allowing for the exclusion

18   of evidence in criminal trials, so long as they are not “arbitrary” or “disproportionate to the

19   purposes they are designed to serve.” Scheffer, 523 U.S. at 308.

20          Here, the trial court, in its discretion under California Evidence Code § 352, excluded the
21   testimony of two of petitioner’s fellow inmates.2 See Drake, No. F072184, 2017 LEXIS 2143, at

22   *7. Petitioner sought to introduce testimony that Officer Jackson used excessive force against the

23   two witnesses in previous unrelated incidents. See ECF No. 17-7 at 34-35. No evidence was

24   presented that Johnson used excessive force against petitioner during the incident in question.

25

26   2
      California’s Evidence Code § 352 is comparable to Federal Rule of Evidence 403, which allows
27   courts to “exclude relevant evidence if its probative value is substantially outweighed by a danger
     of one or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue
28   delay, wasting time, or needlessly presenting cumulative evidence.”
                                                        5
 1   See id. at 14, 25.3 The trial court found that petitioner did not testify to a “face-to-fact

 2   confrontation” with Johnson, but rather that an “innocent inadvertent contact” occurred between

 3   petitioner and Johnson. See id. at 36. The trial court reasoned that the probative value of the

 4   testimony was “very marginal” and that the proposed testimony had the potential for “misleading

 5   or confusing the jury on unrelated or irrelevant issues and attenuating the proceedings

 6   unnecessarily.” Id. The Court of Appeal found that the trial court did not err in excluding the

 7   proposed testimony of the two witnesses because it “had virtually no relevance to the issues to be

 8   decided by the jury.” Drake, No. F072184, 2017 LEXIS 2143, at *7. The evidence may have

 9   shown, at most, that Johnson had a propensity for approaching inmates from behind without

10   warning. Id at 8.

11           We cannot find that petitioner’s federal due process rights were violated through the

12   exclusion of the witnesses. It was well within the trial court’s discretion to deem the potential

13   testimony irrelevant and exclude the witnesses under California Evidence Code § 352, a rule that

14   is neither arbitrary nor disproportionate. See Scheffer, 523 U.S. at 308. The potential testimony

15   was either completely irrelevant to petitioner’s defense, or at best minimally relevant, because

16   petitioner did not claim that Johnson used excessive force against him.4 Therefore, the Court of

17   Appeal’s decision to uphold the trial court’s exclusion of the two witnesses was contrary to, or an

18   unreasonable application of, clearly established federal law. See Wright v. Van Patten, 552 U.S.

19   120, 126 (2008).

20           Second, the Court of Appeal’s decision was not based on an unreasonable determination
21   of the facts presented at trial. See 28 U.S.C. § 2254(d)(2). There were virtually no facts

22

23

24

25   3
       Petitioner testified that Johnson approached him from behind. When petitioner turned around to
26   face him, Johnson’s hand was near his face. Petitioner then brushed Johnson’s hand away from
     him. See ECF No. 17-7 at 14, 25.
     4
27     Even if petitioner had advanced an argument at trial that Johnson used excessive force against
     him, the trial court may have reasonably excluded the proposed testimony of Johnson’s prior bad
28   acts against others as inadmissible propensity evidence. See Cal. Evid. Code § 1101 (West 2015).
                                                       6
 1   presented at trial to support the relevancy of the witnesses’ proposed testimony. The Court of

 2   Appeal reasonably found that the proposed testimony was irrelevant.

 3          Finally, even if a federal constitutional violation arose from the exclusion of the witnesses,

 4   any error was harmless. The limited value of the witnesses’ potential testimony allows us to

 5   conclude that any error “did not have a substantial and injurious effect or influence in determining

 6   the jury’s verdict,” and was therefore harmless.5 See Harris v. Ochoa, No. 10cv2215-BTM

 7   (NLS), 2011 U.S. Dist. LEXIS 60079, at *4-5 (S.D. Cal. June 3, 2011) (quoting Brecht v.

 8   Abrahamson, 507 U.S. 619, 623 (1993)).

 9   III.   Certificate of Appealability

10          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

11   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

12   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

13   district court to issue or deny a certificate of appealability when entering a final order adverse to a

14   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

15   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

16   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

17   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

18   his constitutional claims or that jurists could conclude the issues presented are adequate to

19   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

20   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the
21   denial of a constitutional right. Thus, we recommend that the court not issue a certificate of

22   appealability.

23   IV.    Findings and Recommendations

24          The court should deny the petition for a writ of habeas corpus, ECF No. 1, and decline to

25   issue a certificate of appealability. These findings and recommendations are submitted to the

26   5
      At trial, the prosecution presented evidence from the three officers involved in the incident:
27   Scaife, Johnson, and Gonzales. All three officers testified that petitioner threatened to hurt
     Johnson, swung his hand at Johnson’s face, and punched Johnson in his forearm. See Drake, No.
28   F072184, 2017 LEXIS 2143, at *2-5.
                                                       7
 1   U.S. District Court judge presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of

 2   the Local Rules of Practice for the United States District Court, Eastern District of California.

 3   Within thirty days of the service of the findings and recommendations, petitioner may file written

 4   objections to the findings and recommendations with the court and serve a copy on all parties.

 5   That document must be captioned “Objections to Magistrate Judge’s Findings and

 6   Recommendations.” The district judge will then review the findings and recommendations under

 7   28 U.S.C. § 636(b)(1)(C).

 8
     IT IS SO ORDERED.
 9

10
     Dated:     March 30, 2020
11                                                      UNITED STATES MAGISTRATE JUDGE
12

13   No. 206.
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        8
